United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ____________

                                  No. 97-2416SI
                                  ____________

United States of America,               *
                                        *
            Appellee,                   *
                                        * On Appeal from the United
      v.                                * States District Court
                                        * for the Southern District
                                        * of Iowa.
Rodney Robles,                          *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: January 13, 1998
                                 Filed: March 26, 1998
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, BRIGHT and WOLLMAN, Circuit
      Judges.
                          ___________

RICHARD S. ARNOLD, Chief Judge.

      Rodney Robles appeals the sentence he received for conspiracy to distribute
cocaine, in violation of 21 U.S.C. § 846 (1994). We affirm.

                                         I.

     In May of 1996, police were alerted to drug-related activity at an apartment in
Columbus Junction, Iowa, whose occupants included Genoveva Mata and Robles. A
controlled purchase was arranged, and on May 23 a drug enforcement agent bought
1.74 grams of cocaine from Robles and Mata. On May 31, upon information that others
affiliated with the drug operation were delivering 1.5 kilograms of cocaine to Mata’s
apartment, agents obtained and executed a search warrant. They seized a one-kilogram
package of cocaine, as well as various scales, containers, and drug paraphernalia.
Robles and the other occupants of the apartment were arrested.

      Robles pleaded guilty to conspiracy to distribute cocaine. He stipulated that,
beginning on or before March 1, 1996, he had participated in the distribution of cocaine
out of Mata’s apartment, by “frequently bringing numerous individuals to [the
apartment] . . . for the purpose of having them buy cocaine from Genoveva Mata in one
gram, one sixteenth ounce, and one-eighth ounce amounts.” Further, he “occasionally
personally possessed and sold cocaine to individuals who came to [the apartment].”
Appellee’s App. at 12 (Stipulation of Facts).

       The presentence report recommended that Robles be held responsible for a total
of 1.169 kilograms, comprised of the controlled purchase amount, the amount seized
from the apartment, and amounts that Mata testified had been sold out of the apartment.
At sentencing, the District Court1 adopted this recommendation and sentenced Robles
to the mandatory minimum sentence of 60 months.

      Robles now challenges the attribution to him of the kilogram of cocaine seized
from the apartment, the finding which resulted in the application of the mandatory
minimum sentence.




      1
      The Hon. Charles R. Wolle, Chief Judge, United States District Court for the
Southern District of Iowa.

                                          -2-
                                           II.

       The Sentencing Guidelines provide that a defendant may be held responsible for
acts of his coconspirators that were “reasonably foreseeable acts and omissions . . . in
furtherance of the jointly undertaken criminal activity.” U.S.S.G. § 1B1.3(a)(1)(B).
Robles argues that the District Court failed to determine the scope of his jointly
undertaken criminal activity after Robles objected to its characterization in his
presentencing report. Alternatively, he claims that the Court’s determination was
incorrect. We hold that the District Court’s determination of drug quantity was not clear
error. See United States v. Flores, 73 F.3d 826, 833 (8th Cir.), cert. denied, 116 S. Ct.
2568 (1996).

        The sentencing transcript shows that the District Court complied with Federal Rule
of Criminal Procedure 32(c)(1), which requires a sentencing court to make specific
findings regarding factual determinations in a presentence report that a defendant has
challenged. The Court acknowledged that Robles “objected in [his] letter of objections
to just about every paragraph that referred to amounts of cocaine.” Sentencing Tr. at 58.
After considering the evidence presented by Robles and the government, it made specific
findings:

      [Robles] certainly knew or had every reason to know about the 1054 grams
      of cocaine . . .. He was present. His activity as part of the conspiracy was
      to be a distributor. Even if that one large amount was not going to be
      distributed by him, he knew about other amounts that were being brought
      in. He knew that in order to support this kind of a conspiracy, it was
      necessary to have people selling in smaller amounts. He is found
      responsible for that as relevant conduct and foreseeable amounts of cocaine.

Id. at 68. It concluded that “the exhibits and the documents that have been received in
evidence and the statements in the presentence report that are not objected to support



                                          -3-
all of the findings of the author of the presentence investigation report.” Id. Although
“we emphasize the value of specific references to individual pieces of trial testimony,”
we believe that the Court’s findings sufficiently addressed both the scope of Robles's
jointly undertaken criminal activity and the foreseeability of his coconspirators’ acts.
United States v. Grajales-Montoya, 117 F.3d 356, 364 (8th Cir.), cert. denied, 118 S. Ct.
446 (1997). (Rule 32(c)(1) satisfied where court “acknowledged [the defendant’s]
objections to the PSR, expressly rejected them, and stated that it did so pursuant to
hearing all of the evidence presented and reviewing its notes”).

       Further, the District Court did not err in determining that the one-kilogram package
seized on May 31 was part of the jointly undertaken criminal activity to which Robles
agreed. Robles asserts that he would not have been involved in the distribution of this
particular kilogram because it was intended to be sold as a unit, by others in the
conspiracy, and not in the smaller amounts in which he customarily dealt. However,
there was evidence that, on May 31, Robles offered to sell cocaine to an informant out
of Mata’s apartment. When the police executed the search warrant later that day, the
only cocaine found, and out of which a sale that day presumably would have been made,
was the one-kilogram package at issue. Evidence also suggested that, though Robles’s
coconspirators were trying to arrange a whole-kilogram sale, there was a possibility that
the kilogram would have to be broken up for sale. Robles had no “limited agreement,
explicit or implicit, when he joined the conspiracy . . . that he was only in for a single
deal.” United States v. Flores, 73 F.3d at 834. Rather, where Robles “intended to
conduct future transactions . . . and was simply deprived of the opportunity to do so
because he was arrested before additional transactions,” id., he cannot disclaim
responsibility for the drugs bought and kept in reserve to supply those future, additional
transactions.

     The record supports the District Court’s finding that, regardless of whether Robles
would have been directly involved with all of the seized kilogram, he was an active
enough participant in the conspiracy to be liable for it. It is true that Robles’s



                                          -4-
participation was minor compared to that of his coconspirators -- accordingly, he
received a two-level reduction in his offense level. However, by his own admission,
Robles brought customers to the apartment “frequently.” Mata maintained that these
transactions would occur a couple of times during the week, and almost every twenty
minutes on the week ends. From the evidence before it, the Court was within its rights
to find that the amounts being purchased and stored at the apartment for distribution were
both within the scope of the criminal activity Robles had undertaken, and reasonably
foreseeable to him.

      We therefore affirm the District Court’s sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-